Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 10/6/2021 has been entered.  
The Information Disclosure Statements filed on 6/28/2021 and 10/11/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claims 3, 17, 29-31 had/have been canceled. 
Claim 8 has been amended (new ground of rejection).
Note: on 4/18/2021, applicant elected without traverse of:
“a single stranded DNA molecule”;
“a polynucleotide that encodes a sgRNA”;
“the at least one DSB is two blunt-ended DSBs, resulting in deletion of genomic sequence between the two blunt-ended DSBs, and wherein the polynucleotide molecule is a single-stranded DNA and is integrated into the genome between the two blunt-ended DSBs”;
“an RNA-guided nuclease”; Applicant requests examination of at least an RNA-guided nuclease and a guide RNA (gRNA) for an RNA-guided nuclease. The request is accepted.
“treatment with at least one chemical, enzymatic, or physical agent”;
And
“DNA encoding a sequence recognizable by a specific binding agent”.
In summary, claims 1-2, 4-16, 18-28 are pending and examined in this office action.  Non-elected species stand to be withdrawn. 

Claim 17 has been canceled by applicant, thus, the objection is withdrawn. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 7/6/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 10/6/2021 have been fully considered but are not deemed fully persuasive.

The new ground introduced by the amendment of claim 8
The amended Claim 8: The method of claim 1, wherein the DSB-inducing agent , is provided as a ribonucleoprotein (RNP) polynucleotide composition.  
Claim 9: The method of claim 8, wherein said RNP comprises an RNA-guided nuclease and a polynucleotide that encodes a sgRNA (elected species).
Before the amendment, the “at least one of the single stranded DNA polynucleotide donor molecules” of claim 1 CLEARLY INCLUDES the “polynucleotide that encodes a sgRNA (elected species)” of claim 9.
After the amendment, the “at least one of the single stranded DNA polynucleotide donor molecules” of claim 1 NO LONGER INCLUDES the “polynucleotide that encodes a sgRNA (elected species)” of claim 9. 
Accordingly, such amendment not only changed the scope of claims 8-9, but also changed the scope of claim 1 and all dependent claims, because the scope of “at least one of the single stranded DNA polynucleotide donor molecules” has been changed by such amendment as analyzed above.  


Priority
Because the claim amendment, the priority has been reconsidered by the examiner:
Instant applicant 16480992, filed 07/25/2019 is a national stage entry of PCT/US2018/015793, International Filing Date: 01/29/2018. 
PCT/US2018/015793 Claims Priority from Provisional Applications 62451708, filed 01/28/2017; 62451710, filed 01/28/2017; 62452610, filed 01/31/2017, 62477244, filed 03/27/2017; 62480989, filed 04/03/2017, 62510645, filed 05/24/2017.  However, the above Provisional Applications did not disclose the subject matter of single stranded DNA (ssDNA) as donor DNA. Instead, the provisional applications disclose double stranded DNA (dsDNA) as donor DNA.  Thus, the priorities are not granted.  
PCT/US2018/015793 Claims Priority from Provisional Applications 62523675, filed 06/22/2017, 62530495, filed 07/10/2017,  62530839, filed 07/10/2017; and  62531305, filed 07/11/2017.  Provisional Application 62523675, filed 06/22/2017, disclosed the subject matter of single stranded DNA (ssDNA) as donor DNA (ssDNA also encodes guide RNA).  
Thus, 06/22/2017 is granted as the priority date of the claimed subject matter of the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-5, 8-13, 15, 18-21, 23-24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al. (Breakthrough Technologies. Targeted Mutagenesis, Precise Gene Editing, and Site-Specific Gene Insertion in Maize Using Cas9 and Guide RNA.  Plant Physiology, Vol. 169, pp. 931–945, 2015).  
Claim 1 is drawn to a method having the following:
Intended result (preamble): modifying a plant cell by creating a plurality (at least two) of targeted insertions in the genome of the cell.
Structures and steps: 
Contacting the genome with 2 components:
1. one or more effector molecules comprising a site-specific double stranded break (DSB)-inducing agent, which introduces a DSB at two or more predetermined target sites within the genome of the plant cell, and 
2. one or more single-stranded DNA polynucleotide donor molecules.
According to specification ([0010] and [0102]), a DSB-inducing agent include, for example, various endonucleases (e. g., RNA-guided nucleases such as a type II Cas nuclease, a Cas9, a type V Cas 
Wherein clauses: 
a. wherein each of at least two of the targeted insertions comprises integration of a predetermined sequence encoded by the single-stranded DNA polynucleotide donor molecule into the genome at the position of at least one DSB or between two DSBs, 
b. wherein at least one of the polynucleotide donor molecules lacks homology to the genome sequences adjacent to the site of insertion at the DSB(s); 
c. wherein the plurality of targeted insertions occurs without an intervening step of separately identifying an individual insertion and without a step of separately selecting for the occurrence of an individual insertion among the plurality of targeted insertions; and 
d. wherein the targeted insertions alter at least one trait of the plant cell, or at least one trait of a plant comprising the plant cell, or at least one trait of a plant grown from the plant cell, or result in a detectable phenotype in the modified plant cell.  

Dependent claims
The amended Claim 8 limits claim 1: The method of claim 1, wherein the DSB-inducing agent , is provided as a ribonucleoprotein (RNP) polynucleotide composition.  
Claim 9 limits claim 8, wherein said RNP comprises a polynucleotide that encodes a sgRNA (elected species).
Claim 18 limits claim 1, wherein the DSB-inducing agent is an RNA-guided nuclease (elected species), or a guide RNA (gRNA) for an RNA-guided nuclease (applicant requested).  
tethered (tied) to a CRISPR RNA (crRNA) by a covalent bond, a non-covalent bond, or a combination of covalent and non-covalent bonds.  
Claim 4 limits claim 1, wherein at least one insertion is a non-coding regulatory element.  
Note: each of the insertions of claim 1 comprises sequence encoded by the single stranded DNA, but does not excludes other sequence(s).  Thus, the non-coding regulatory element is not required to be encoded by the single stranded DNA. 
Claim 5 limits claim 1, wherein said single-stranded DNA polynucleotide donor molecules have a length of at least 5 nucleotides.  
Claim 10 limits claim 1, wherein the modified plant cell is a meristematic cell, embryonic cell, or germline cell.  
Claim 11 limits claim 1, wherein repetition of the method results in an efficiency of at least 1%, wherein said efficiency is determined by dividing the number of successfully targeted cells by the total number of cells targeted.  
Claim 12 limits claim 1, wherein at least one of the targeted insertions is between at least 3 and 400 nucleotides in length.  
Claim 13 limits claim 1, wherein at least one of the targeted insertions is between 10 and 350 nucleotides in length.  
Claim 24 limits claim 1, wherein the modified plant cell is identical to the original plant cell but for 
(i) the targeted insertions, and 
(ii) the naturally occurring mutation rate as a consequence of multiplying the cell (during mitotic propagation), and, 
optionally (iii) any off-target mutations.  

Claim 20 limits claim 1, wherein at least one DSB is introduced in the genome: 
(a) within a sequence of interest, 
(b) upstream of a sequence of interest, or 
(c) downstream of a sequence of interest.  
Claim 21 limits claim 1, wherein a polynucleotide molecule, when integrated into the genome, is functionally or operably linked to the sequence of interest.  
Claims 23, 27-28 are drawn to method of obtaining and manufacturing a plant comprising growing a plant from a modified cell, wherein said modified cell is generated by the method of claim 1.  
Claim 26 is drawn to a modified plant or plant part derived from the modified cell resulting from the method of claim 1.  Note: the plant part is interpreted as that derived from the modified cell.  
According to specification ([0010] and [0102]), a DSB-inducing agent include, for example, various endonucleases (e. g., RNA-guided nucleases such as a type II Cas nuclease, a Cas9, a type V Cas nuclease, a Cpf1, a CasY, a CasX, a C2c1, or a C2c3) and guide RNAs that direct cleavage by an RNA-guided nuclease. 

Svitashev et al. teach a method of modifying plant (maize) cell by creating targeted insertions in the genome of the cell (p931, title, abstract).  
Specifically, Svitashev et al. teach contacting the genome with Case 9 which introduces a DSB at two or more predetermined target sites within the genome of the plant cell (p931, abstract; p942, whole page, “Materials and Methods”); and 
Single-stranded DNA oligos as template/donor (p936, right col, 2nd para; p941, left col, 1st para; p942, right col, 3rd para). 
st para).  
Thus, Svitashev et al. teach the steps, components, and the preamble of claim 1. 
Svitashev et al. teach and demonstrated that the templates/donors are integrated into the plant genome in the DSB sites (p932, left col, last para, right col, 1st para; p933, right col, 2nd para; p935, Table III), teaching the wherein clause a;  
Svitashev et al. teach and demonstrated using selective marker to select the multiple modifications/insertions without separate identification of each individual modification (p933, whole page), teaching the wherein clause c; 
Svitashev et al. teach and demonstrated trait genes/resistant genes are edited or inserted (p931, abstract; p939, right col, 1st para), teaching the wherein clause d.   
Svitashev et al. do not practice at least one of the polynucleotide donor molecules lacks homology to the genome sequences adjacent to the site of insertion at the DSB(s) (wherein clause b).
Svitashev et al. nevertheless suggest by citing references that nonhomologous end joining (NHER), like homology-directed repair (HDR), can be used (p931, right col, 1st para); suggesting the wherein clause b.   

Regarding dependent claims, 
As analyzed above, each of the insertions of claim 1 comprises sequence encoded by the single stranded DNA, but does not excludes other sequence(s).  Thus, the non-coding regulatory element of claim 4 is not required to be encoded by the single stranded DNA. 
Svitashev et al. teach the insertion including promoter to drive the expression of the modified/inserted gene (p942, whole left col), teaching claim 4.  
Driving expression reads on functional, thus Svitashev et al. teach claim 21. 

Svitashev et al. suggest that Cas9 and gRNA including (sgRNA) can be provided as a ribonucleoprotein complex (p941, right col, 2nd para), suggesting claims 8-9. 
Svitashev et al. teach that the plant cell is embryonic cell (p942, right col, last 3 paras), teaching claim 10. 
Svitashev et al. teach that the editing/insertion frequency/efficiency is 1%-15%, teaching claim 11. 
Svitashev et al. teach that the donor DNA including ssDNA and crRNA are in the same construct (p942, left col, 1st para), thus are covalently bonded, teaching claim 15. 
Cas9 is RNA guided endonuclease (p931, abstract). Thus, Svitashev et al. teach claim 18 (RNA guided endonuclease being elected species). 
Svitashev et al. teach that the construct comprising DSB is introduced to plant cell using Agrobacterium as medium (p942, left col, 2nd para), teaching claim 19. 
Svitashev et al. teach that the construct comprising DSB/Cas9 is stably integrated into plant genome (p942, left col, 3rd para), teaching claim 20. 
Svitashev et al. teach successfully producing/obtaining plant generated by regenerating and growing the modified plant cell (p938, figure 3; p942, right col, last 2 paras), teaching claims 23 and 26-28.  
Svitashev et al. teach that the frequency of non-specific modification is extremely low (p941, right col, last para).  Thus, at the very least, Svitashev et al. suggest the limitation of claim 24. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
except wherein clause b, Svitashev et al. teach all limitations of claim 1. Svitashev et al. suggest the limitation of the wherein clause b of claim 1 (wherein at least one of the polynucleotide donor molecules lacks homology to the genome sequences adjacent to the site of insertion at the DSB(s)).    
One ordinary skill in the art would have been motivated to following each and every step as taught and suggested by Svitashev et al. in detail, to achieve the same expected result as Svitashev et al.  The expectation of success would have been high, because Svitashev et al. not only taught the structures and steps of the method, but also demonstrated success.  Non-homology gene targeting is routine method, as suggested by Svitashev et al. and demonstrated by the cited references of Svitashev et al.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claims 2, 7, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al, as applied to claim 1 above, and further in view of Zhang et al. (The CRISPR/Cas9 system produces specific and homozygous targeted gene editing in rice in one generation. Plant Biotechnology Journal 12, pp. 797–807, 2014). 
Claim 1 has been analyzed above. 
Claim 2 limits claim 1, wherein the plant cell has a ploidy of 2n, with n being a value selected from the group consisting of 0.5, 1, 1.5, 2, 2.5, 3, 3.5, 4, 5, and 6, and wherein the method generates 2n targeted insertions at 2n loci of the predetermined target sites within the genome (note: targeted homozygote insertion would read on 2n targeted insertion).   
Claim 7 limits claim 1, wherein the method results in a non-transgenic plant cell containing homozygous edits, without an intervening chromosome segregation event.  

Svitashev et al. teach or suggest all aspects of claim 1, but they are silent if the targeted modification/insertions are homozygotes, and do not teach manufacturing seed. 
Zhang et al. teach method of making a construct comprising DNA encoding sgRNA-Cas9 as well as mutations of the interest, and using the vector to target plant (rice) genome in site specific manner (p805, right col, last para; p806, left col, 1st to 3rd para, only targeting specific genes in the genome).  
Zhang et al. demonstrated that after such targeting, homozygote mutants were found in T0 cells before the first cell division (p797, abstract; p798, right col, 2nd para, table 1; p800, whole page).  
Zhang et al. also observed that such homozygotes depended on the genes of targets and copy number of the genes (p804, left col, 1st para). 
Since instant claim 1 does not require particular targeted gene, (1) one can adapt the method of Svitashev et al. to target the genes of Zhang et al., and/or (2) to use the method of Zhang et al. to target the gene of instant claim 1, to obtain homozygote targeting (without transgenic insertion) directly without intervening step (requirement of instant claim 7). 
Homozygote modification means that 2 identical modifications made in both alleles at a particular loci of a chromosome pair. 
According to instant specification ([0011]), a targeted modification of both alleles of a gene (homozygote) in a diploid (2n ploidy, where n=1) plant indicates that the method generates 2n targeted modification.  
Thus, a homozygote targeted insertion mutations read on 2n targeted insertions at 2n loci of the predetermined target sites within the genome (requirement of instant claim 2). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized that construct comprising DNA encoding sgRNA-Cas9 (for example the construct of Svitashev et al.) can result in homozygote targeting directly as demonstrated by Zhang et al., and been motivated to use such construct (using known technique) to make homozygote targeting as taught by Zhang et al., to achieve the same result of Zhang et al.  The expectation would have been high because Zhang et al. demonstrated such success. 
One ordinary skill in the art would have been motivated to produce mutant seeds as taught by Zhang et al., to achieve the same result of Zhang et al.  Given that Svitashev et al. produced mutant plants, Zhang et al. produced mutant plants and mutant seeds from the mutant plants, the expectation of success would have been high. 
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claims 6, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al., as applied to claims 1 and 21 above, and further in view of and Qu et al. (CN 104450745, published 3/25/2015).  
Note: Page numbers of English Translation are cited for Qu et al. 
Claims 1 and 21 have been analyzed above. 

Claim 16 limits claim 1, wherein the genome of the modified plant cell has not more unintended changes in comparison to the genome of the original plant than 2x 10-9 mutations per bp per replication.  
Claim 22 limits claim 21, wherein the single-stranded DNA polynucleotide donor molecule comprises (g) DNA encoding a sequence recognizable by a specific binding agent (elected species).  
Svitashev et al. teach or suggest all aspects of claims 1 and 21, but do not teach the specific limitations of claims 6, 16 and 22. 
Qu et al. teach a method of making site specific gene modifications in plant (rice) genome comprising structure of gene encoding Cas9 (a DSB reducing agent), gene encoding sgRNA, crRNA (page 4, “summary of the invention”; page 9, claims 1-5). 
Qu et al. teach selecting the positive mutant by visualizing bright yellow and PCR without using selective marker (p8, last 3 paras), teaching claim 6. 
Regarding claim 16, Svitashev et al. teach that the frequency of non-specific modification is extremely low (p941, right col, last para), but are silent on the exact mutation rate. 
Qu et al. teach that by using the method, only the sequence in individual site of a gene is modified/replaced, instead of destroying the function of the original gene completely (page 2, 2nd to last para), thus the modified plant cell has no unintended change(s), and is identical to the original cell but for the targeted insertion. Thus, Qu et al. teach claim 16. 
st para), teaching claim 22. 
One ordinary skill in the art would have recognized the advantages of marker-free modification and site-specific gene modification without destroying original gene and function thereof as taught by Qu et al., and been motivated to modify the method of Svitashev et al. by incorporate the element as taught by Qu et al., to achieve the expected or improved result.  The expectation would have been high, because all the structures and method steps had been taught by Svitashev et al. and Qu et al.  Indeed, Svitashev et al. and Qu et al. demonstrated the methods in plant cells. 
Therefore, the claims would have been obvious to one ordinary skill in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Svitashev et al. as applied to claim 1 above, and further in view of Lieber et al. (The Mechanism of Double-Strand DNA Break Repair by the Nonhomologous DNA End Joining Pathway. Annu Rev Biochem. 1-34, 2010). 
Claim 1 has been analyzed above. 
Claim 14 limits claim 1, wherein the at least one DSB is two blunt-ended DSBs, resulting in deletion of genomic sequence between the two blunt-ended DSBs, and wherein the single-stranded DNA polynucleotide donor molecule is integrated into the genome between the two blunt-ended DSBs (elected species).  
As analyzed above, Svitashev et al. teach and suggest all aspects of claim 1. 
Svitashev et al. suggest making non-homologous end joining (p931, right col, 1st para), but do not teach that one DSB is two blunt-ended DSBs. 
Lieber et al. teach making double stranded breaks (DSBs) including two blunted ended DSBs for non-homologous end joining (NHEJ) and gene modification (p1, abstract; p10, last para; p12, 4th para). rd para).  Thus, Lieber et al. teach making two blunted ended DSBs, deleting the original sequence between DSB, and inserting and integrating a donor sequence between the DSB. 
One ordinary skill in the art would have realized that blunted ended DSBs particularly two blunted ended DSBs result in non-homologous end joining as taught by Lieber et al, and been motivated to apply such method as taught by Lieber et al. (a known technique) to the method as taught by Svitashev et al. (also known method), to delete the original sequence (intended to remove) and insert the donor sequence (sgRNA and sequence of interest) between the DSB.  The expectation would have been high because such technique is known and taught/demonstrated by Lieber et al.  Using such technique to insert/substitute the DNA of Svitashev et al., or any sequence of interest, would have the same success as to insert/substitute the DNA of Lieber et al. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Remarks
	The following reference is relevant to instant application, thus, is filed but not cited by examiner:
Richardson et al. (Enhancing homology-directed genome editing by catalytically active and inactive CRISPR-Cas9 using asymmetric donor DNA. Nature Biotechnology. 339-344, published online 1/20/2016), teaching that both ssDNA and dsDNA are donor in site-specific target/insertion in non-plant cells.  

Response to Arguments

The co-pending applications are acknowledged.  No double patenting issues.  

35 USC 103
	Amendment of claim 8 introduced a new ground and changed the scope of claim 1 (and all dependent claims) as analyzed above.  Accordingly, the rejections are newly made, citing new reference.  Church et al. is no longer cited.  The arguments are no longer applicable. 

Applicant also argues that the originally filed specification discloses evidence of an unexpected result associated with the use of ssDNA polynucleotide donor molecules. Specifically, Example 17 at para. [0345] to [0349] discloses that such ssDNA polynucleotide donor molecules provided increased efficiency of integration into a target endogenous maize gene in comparison to double stranded (dsDNA) polynucleotide donor molecules. 
The argument is fully considered.  Example 17 including tables 16-17 and “Surprisingly, the data also indicate that integration of sequence encoded by a ssDNA polynucleotide containing the 3xDR5 expression-enhancing element appeared to provide an even greater increase in relative expression of the Lc gene in the presence of endogenous auxin, well over 100-fold increased relative expression, or nearly twice the increase in relative expression observed with that obtained with the dsDNA 3xDR5 polynucleotide. Furthermore, the data also indicate that integration of sequence encoded by a double-stranded DNA/RNA hybrid polynucleotide containing the 3xDR5 expression-enhancing element also increased relative expression of the Lc gene in the presence of endogenous auxin by at least a few fold relative to the expression of the Lc gene lacking the promoter 
According to MPEP 2145, and In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), the evidence of non-obviousness should be commensurate with the scope of the claims. 
In this case, the results of Example 17 are obtained from specific combinations of the specific B73 maize protoplast, specific guide RNA/crRNA, and specific non-coding regulatory element encoded by single stranded DNA.  Applicant has not taught non-obviousness for the invention as broadly claimed.  Surprising or unexpected result should be commensurate with the scope of the claims.  In addition, the non-coding regulatory element is not required to be encoded by the single stranded DNA.  


	 
Conclusion 
No claim is allowed.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663